 486DECISIONSOF NATIONALLABOR RELATIONS BOARDMachinists Automotive Trades District Lodge No. 190of Northern California,International Association ofMachinists and Aerospace Workers; Auto and ShipPainters Union LocalNo. 1176,Painters and AlliedTrades; Sheet Metal ProductionWorkers LocalNo. 355,Sheet Metal Workers International Asso-ciation;and Teamsters Automotive EmployeesLocal No. 78,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmericaandPeterbiltMotors Company, Divisionof Paccar, Inc. Case 20-CB-3612December21, 1976DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, ANDWALTHEROn September 15, 1976, Administrative Law JudgeMaurice M. Miller issued the attached Decision inthisproceeding. Thereafter, the Respondents filedexceptions and a supporting brief, and the ChargingPartyfileda brief answering the Respondents'exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent Unions, Newark,California, their officers, agents, and representatives,shall take the action set forth in the said recommend-'ed Order.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER,Administrative Law Judge: Upona charge filed August 29,1975, and duly served,the GeneralCounsel of the National Labor Relations Board caused acomplaint and notice of hearing dated October31, 1975, tobe issued and served on the four labor organizationsinvolved in the case,designated collectively as RespondentUnions within this decision. Therein,Respondent Unionswere charged with the commission of an unfair laborpracticewithin the meaning of Section 8(b)(3) of the227 NLRB No. 76National Labor Relations Act. (61 Stat. 136, 73 Stat. 519.)Respondent Unions, within their answer duly filed, conced-ed certain factual allegations within General Counsel'scomplaint, but denied the commission of any unfair laborpractice.Pursuant to notice, a hearing with respect to this matterwas held on January 20, 1976, in San Francisco, California,before me. The General Counsel, Respondent Unions, andcomplainant herein - Peterbilt Motors Company, Divisionof Paccar, Inc. - were represented by counsel. Each partywas afforded a full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence withrespect to pertinent matters. Since the hearing's close, briefshave been received from General Counsel's representative,and from Respondent Unions' counsel; these beefs havebeen duly considered.Upon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent raises no question herein with respect toGeneral Counsel's jurisdictional claims. Upon the com-plaint's relevant factual declarations - specifically, thoseset forth in detail within the second paragraph thereof -which are conceded to be correct, and upon which I rely, Ifind that complainant herein was, throughout the periodwithwhich this case is concerned, and remains, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and business operations which affectcommerce within the meaning of Section 2(6) and (7) of theAct.Further,with due regard for presently applicablejurisdictional standards, I find assertion of the Board'sjurisdiction in this case warranted and necessary toeffectuate statutory objectives.II.RESPONDENT UNIONSRespondent Unions herein - various District Lodgesand locals of the International Association of Machinistsand Aerospace Workers, Painters and Allied Trades, SheetMetal Workers International Association, and the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, respectively - are labororganizations within the meaning of Section 2(5) of the Act,as amended, which admit certain of complainant's employ-ees to membership. Throughout the period with which thiscase is concerned, C. L. McMonagle, Respondent Machin-ists area director, Leslie K. Moore, Respondent Paintersbusiness agent, Alfred Teixeira, Respondent Sheet MetalWorkers' business representative, andWilliam York, Re-spondent Teamsters business representative, have func-tioned as statutory agents for their respective labor organi-zations,within the meaning of Section 2(13) of the Act. MACHINISTS AUTOMOTIVE TRADES DISTRICT LODGE NO.190487III.THE UNFAIR LABOR PRACTICE CHARGEDA.IssueThis proceeding derives from Respondent Unions con-ceded refusal to sign a proffered draft contract,which, socomplainant contends,correctly reflects a complete con-tractual consensus which their respective negotiators hadreached,following comprehensive negotiations.Respon-dent Unions claim,however,that Peterbilt's draft docu-ment,when finally presented for their signature,containeda holdover provision from their previous contract, whichcomplainant's negotiators had'previously agreed to delete.These conflicting contentions,therefore,present a singlequestion,the answer to' which will control this case'sdisposition:Did the parties,during their contract negotia-tions,reach any consensual"understanding" that theprovision in questionwouldbe deleted?To resolve thisquestion,we must review the general course of the parties'negotiations,with particular reference to the circumstancesunder which their final consensual commitments werepurportedly reached.B.Facts1.BackgroundComplainant,PeterbiltMotors Company, manufacturesand sells trucks and tractor-trailers at various facilitieslocated throughout the United States.Inter alia,the firmmaintains a Newark,California,manufacturing facility,with which we are herein concerned.Respondent Unions have jointly represented complain-ant'sNewark,California,plant workers-within a unitcomposed of production and maintenance employees,warehousemen and drivers-for at least 12 years:Withinthatperiod,collective-bargaining contracts have beensuccessfully negotiated for successive 3-year terms,during1963, 1966,1969,and 1972,respectively.The contract last mentioned,with a designated March 1,1972,effective date,and February 28, 1975, anniversarydate,-contained a provision,(art. 24), pursuant to whichPeterbiltwas committed to provide life insurance, pluscertain designated family"health and welfare"benefits forcomplainant's' contractually covered workers.For thispurpose,complainant was committed to contribute $37.50per month,per `employee,to the Automotive IndustriesWelfare Fund,through August1972;thereafter, throughoutthe 3-year contract term noted,Peterbilt was committed tocontinue Monty contributions determined to be neces-sary, by the designated Fund's'board of trustees,to provideand maintain certain specific family benefits,listed within asupplemental"Health and Welfare"contract.With respectto complainant's further'dental plan commitments, thefirm's 1972-75 contract(art. 26),provided:Section 1.The Employer agrees to pay for the term ofthisagreement the sum of$12.00 per month peremployee,except that should the Board of Trustees ofthe Automotive Industries Welfare Fund find it neces-sary ... to increase the premium in order to maintainthe level of benefits, the Employer agrees to increase thepremium payments upon notification. . .providedhowever,that the maximum amount of premium shallnot exceed$13.20 per month per eligible employee.Within Peterbilt's-predecessor contract,for the 3-year1969-72 term,the firm's comparable contribution require-ment for dental benefits had been $11 per month, peremployee;the contribution-"cap" defined.within theprovision'sproviso had, however,,been fixed at $13.20monthly,even then.2.Contractnegotiationsa.Preliminary bargaining sessionsPursuant to proper-notice previously given,RespondentUnions'designated representatives and complainant'snegotiatorsmet January 7, 1975,for their first bargainingsession.Respondent Unions'spokesmen=promptly present-ed their proposals. (Area Director C. L. McMonagle, ofRespondent Machinists'District Lodge No. 190,had beendesignated Respondent Unions' chief spokesman;CharlesR. Bechtol, vice president of labor relations for Peterbilt'sparent company,headed complainant's negotiating com-mittee.)The proposals contained,inter alia,two dental planreferences:Proposal 58 sought the removal of the monetaryceiling which had, theretofore,been contractually fixed-forPeterbilt'smonthly contributions;proposal 59 soughtcomplainant's commitment to provide`orthodontic carefor covered workers=and their dependents,which wouldrequire a further $2.80-$3.40 monthly contribution. Ac-cording to Vice President Bechtol,Peterbilt's, principalnegotiator,Business Representative Moore of RespondentPainters,declared,during this first session,that proposals58and 59had been"tied together"'because their proposedorthodontic care benefits,whenconfi med,would requirethe- contractually 'defined"ceiling"to be "raised' withrespect to complainant's future dental plan contributions.On January 20,Peterbilt's contractual change proposalswere presented.Though'Respondent Unions' previouslypresented dental care proposals were not discussed,BechtolqueriedMoore with respect to how much-`their-requestedorthodontic care benefits would cost.Moore reported thatsuch care would cost "somewhere around $3.50 or $4.00 amonth"for covered workmen,and their dependents.(While a witness,McMonagle testified that RespondentUnions'negotiators were"given an indication"that com-plainant would have "no problem"regarding contributioncosts for dental care;with respect thereto,he testified thathe had noted"no sweat"opposite proposal 58,within hisworking copy of Respondent Unions'contract demands.When queried further,however, he could not recallprecisely when the suggested"indication" had been given.For -various reasons,which will be discussed hereinafter,the notation made by Respondent Unions'chief negotiator,withinmy view,cannot be considered probative withrespect to-Peterbilt's reaction,in connection with Respon-dent Unions'contribution ceiling proposal.)When the negotiators met for their third bargainingsession,February 19, Bechtol suggested -that RespondentUnions'proposal for orthodontic care should be"removedfrom the,bargaining table"since complainant was notinterested in providing such care,within their new contract. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDMcMonagle,speaking for Respondent Unions,promptlydeclared that their orthodontic care proposal was beingwithdrawn.During their next session,February 26,thepartiesdiscussed,inter alia,both health and welfare and dentalplan costs.Respondent Painters'business representative,who was then serving as chairman of the concerned EastBay Automotive Health and Welfare Fund,reported that:... they had information from the Kaiser Foundationthat the health and welfare costs were going to go upsubstantially September 1, which is the terminal date ofthat plan;but that the dental plan-itwas notanticipated that the dental plan would be increased atall, that there had been no increase in the dental plansince 1971, some three years ago.The record warrants a determination,which I make, thattherewere no further discussions during this bargainingsessionwith regard to Respondent Unions' dental planproposals.When the parties next met,February 27,they agreed firstto extend their collective-bargaining contract for complain-ant'sNewark,California,plant,which would otherwisehave terminated at month'send.Since the plant was,however,scheduled to close for 2 weeks,the negotiatorsagreed further that it would not be appropriate for them tocontinue negotiations during the plant's shutdown period,and that their session should,therefore,be recessed.Respondent Unions' spokesmen notified Peterbilt's negoti-ators,however,that they would be conducting a member-shipmeeting during the plant's shutdown period; theyrequested a statement of complainant's position for presen-tation to their membership.Peterbilt'snegotiators hadpreviously"put together a proposal"which they thereuponpresented.Therein,complainant'sdual suggestions, withrespect to health and welfare matters,were simply stated;they read,"Maintain present level of Health and Welfarebenefits"and "Maintain present level of Dental benefits"respectively.These proposals,inter alia,were read. How-ever,theywere not, so Bechtol'scredible,undeniedtestimony shows,discussed; save on one occasion, whichwill be noted subsequently herein, the concept of "main-taining the level of benefits" was never canvassed.Peterbilt'sFebruary 27 proposals were presented to thatfirm'sworkers,thereafter,during a March 16 unionmembership meeting.They were rejected.Complainant'snegotiatorswere notified,with respect to their rejection,sometime within the 3-day period which followed.b.Subcommittee discussionsOn March 18,so the record shows,the parties resumedtheir relevant bargaining contacts.Vice President Bechtol,togetherwithCommissioner Leighton of the FederalMediation and Conciliation Service, met with De Wayne"Bud"Williams,designated for the present record asMcMonagle'ssuperior.Credible testimony warrants adetermination,which I make,that,with respect to theirproposed contract's health and welfare provision,Williamsreported Respondent Unions'desire to"maintain the levelof benefits"currently being provided. He volunteered aclarification that"no new benefits"different in character,proportionallymore remunerative,or broader in scope,were being sought.Williams' statement,so Bechtol crediblytestified,was proffered, specifically,with respect to con-tractually provided"health and welfare"benefits,merely;he did not define Respondent Unions'position with respectto their proposed"Dental Plan" contract language. Therecord,further,warrants a determination, which I make,that complainant'sprospective contribution costs, withrespect thereto,were neither mentioned nor discussed.c.Further negotiationsOn Wednesday,March 19, the full committees met.McMonagle reported that Respondent Unions'membershad "unanimously"rejected complainant's February 27proposals; further,he reported that they had "authorized"possible strike actionby a secret ballot.The present record,though far from clear,suggests thatBechtol and McMonagle,thereupon, reviewed complain-ant's contract proposals which had not yet been "signedoff' reflecting their consensus.Inter alia,Peterbilt's healthand welfare proposal was, so I find,mentioned. Bechtol'slimitednoteswith respect thereto read,"Health andwelfare,language from Union,maintain benefits." How-ever,with respect to complainant's next proposal,No. 13,which referred to their contractual dental plan, Bechtol'snotes merely reveal"ditto"marks;he could not, while awitness,specifically recall any discussion with regard todental plan or contribution ceiling problems,during theparties'March 19 session.McMonagle testified,flatly, thatthey had not discussed a removal of complainant's dentalplan contribution cap.When complainant's full committee met with Respon-dent Unions'spokesmen on Thursday afternoon, March 20,a Federal conciliator was present.Peterbilt's representa-tives had previously been notified that Respondent Unionswere planning a strike,set for Monday,March 24,shouldno contractual settlement be reached before that date.Recognizing that possibility,Vice President Bechtol statedcomplainant'sfinalposition-with respect to variouscontractual matters which had not been settled previously-verbally;McMonagle, so the record shows,took notes.Inter alia,complainant's principal negotiator proposed tomaintain the level of benefits,both for his firm's conven-tional "health and welfare" program and Peterbilt's "dentalplan" program.The Federal conciliator thereupon suggest-ed, so the record shows,that complainant'scontractproposals could be submitted to Respondent Unions'Newark plant membership,for their consideration andpossible concurrence,through the mails.With matters in this posture,Respondent Unions' com-mitteemen left, since their members were then scheduled tomeet.Later that afternoon,they rejoined complainant'snegotiators.McMonagle reported that Peterbilt's workershad been told they would receive mail notices with regardto negotiated contract changes,plus changes"proposed" bytheir employer with respect to which no negotiated consen-sus had been reached,and that they would be given anopportunity to manifest their concurrence or disapproval,through a mail ballot.Both committees agreed that they MACHINISTS AUTOMOTIVE TRADES DISTRICT LODGE NO.190489would meet, the next day, to draft and prepare such a mailsubmission.On March 21, the negotiators met, early, within com-plainant'sNewark plant. Working together, Bechtol andMcMonagle went through their prior contract, article byarticle; they "signed off" and dated those articles withrespect to which changes had been consensually negotiated.Reproduced copies of their prior contract's various provi-sions with such negotiated changes noted therein, whichBechtol and McMonagle had dated and signed, were thenplaced, for later reference, within a loose-leaf notebook;those copies would, eventually, become source materials fortheir proposed new contract.During their consultation, Peterbilt's spokesman andRespondent Unions' chief negotiator decided that some oftheir prior contract's provisions should be rearranged insequence, and, whenever necessary, renumbered. Withinthat terminated contract, article 24 had dealt with healthand welfare; article 25 with pensions; and article 26 haddealt with complainant's dental plan commitment.Interalia,McMonagle suggested, so Bechtol testified, that article25 should cover Peterbilt's complete health package.However, Bechtol and Respondent Unions' chief negotia-tor did not - when they were preparing their documentarysubmission, for transmittal to Respondent Unions' mem-bership, with regard to proposed' contract changes - drafta consolidated "health and welfare" provision. Item 19,within their jointly prepared submission draft, compassedcertain proposed contractual language, with revised dates,designated as renumbered article 25 - Health and Welfareand Life Insurance Plan; item 20 set forth, their revised"Article 26 -- Pension" language; while item 21 dealt withtheir proposed article 28 - Prescription Drug Plan. Nosubmission,drafted for insertion within article 25, or forseparate contract placement, was prepared with respect todental plan coverage, or with respect to complainant'sprospective contribution commitments related thereto.The record herein warrants a determination, which Imake,that,when Bechtol and McMonagle signed anddated the negotiated contractual provisions and proposedprovisions which Respondent Unions would submit fortheirmembers' consideration, no "Dental Plan" provisionwas "signed off" for submission. Vice President Bechtoltestified credibly,withMcMonagle's corroboration, thatthe subject was not even discussed. Peterbilt's spokesmanwas specifically queried, then, with, respect to whether"anybody" had commented, when he, together withMcMonagle, reached "Article 26 - Dental Plan" whilereviewing their prior contract provisions that `"`something"would have to be drafted, with respect to that particularprovision, for submission to Respondent Unions' members.His reply, which I credit, was negative; I find that no suchcomment was made.While complainant's principal negotiator and McMona-gle were, thus, going through their prior contract, article byarticle, the documentary package which Respondent Un-ions would submit for their Newark membership's consid-eration was being typed by Peterbilt's personnel staff. Theirprepared materials, when completed, were comprehensivelyreviewed; they were, then, reproduced within complain-ant's plant, for mailing the following day. The documentsreproduced, so the record shows, compassed those contrac-tual provisions which had been changed, by agreement,together with provisions with respect to-which "somethingnew" had been negotiated, or proposed, so that newcontractual language would be required. According toBechtol,whose testimony, in this respect, stands withoutcontradiction,contractual provisions found in the parties'prior contract, which were not mentioned, or set forth withrevisions, within Respondent Unions' prepared submission,were to be consensually "continued to be in effect" withoutchange.The documentary materials prepared for submission,further, compassed a generally descriptive "cover" letter,with,;aMarch 21 date and "Dear Member" salutation,whichBusinessRepresentativeMoore of RespondentPainters had, principally, drafted; no member of Peterbilt'scommittee, so the record shows, had contributed to hisletter's composition. In relevant part, Respondent Unions'members were notified that:-Enclosedyou will find all of the negotiated changesin theCollective Bargaining Agreement that have been agreedto for submission to you in this secret ballot vote ...we request that you study [the changes] carefully andwe believe them to also be improvements in the contractas per your request . . . [Emphasis supplied.]Respondent Unions' submission, further, -included a set ofcomments,most of which McMonagle had prepared,regarding the particular "contract changes" with respect towhich their members would be required to vote. Therein,Respondent Unions' members were requested to note that arevised "Health and Welfare and Life Insurance Plan"provision committed -Peterbilt to provide additional lifeinsurance; complainant would be, further, committed tolarger monthly pension trust fund contributions throughouttheir proposed contract's term; and, finally, Peterbilt wouldbe committed to provide the welfare fund's "prescriptiondrug plan" for covered workers. No textual changes, withregard to complainant's' previously defined dental plancommitment, were described.--Respondent Unions' detailed submission which set forth,in haec verba,the proposed contract language which would,when ratified, embody the parties' negotiated contractchanges, compassed aproposed "Article 25 - Health andWelfare and Life Insurance Plan" provision with but threesections;none of them dealt with Peterbilt's contractualdental plan commitments, or specific premium contribu-tions which the firm would be required to provide for dentalplan coverage.The complete package was committed to the mails, so therecord shows, early during the following day, Saturday,March 22. According to Bechtol, complainant's representa-tives took no further part with respect to the conduct ofRespondent Unions' mail poll;' Peterbilt's chief negotiator"thought" that his firm paid a share of the Unions' mailingcosts, however.3.Subsequent developmentsShortly thereafter, within a March 31 letter, McMonaglenotified complainant that their "proposed- collective bar- 490DECISIONSOF NATIONALLABOR RELATIONS BOARDgaining agreement" had been ratified by RespondentUnions' membership. Respondent Machinists' area direc-tor solicited complainant's view, within his letter, withrespect to which party would "prepare" their new agree-ment. Subsequently, presumably following aconsensusreached with respect to McMonagle's query, Peterbilt'srepresentativesundertook this task.On April 22, complainant's personnel manager forward-ed a draft contract copy for McMonagle's review. Article25, therein,which contained five sections, dealt withPeterbilt's complete "Health and Welfare and Life Insur-ance"commitments;specifically, the provision dealt withcomplainant's proposed Automotive Industries welfarefund contributionrates- separately defined for periodsbefore August 31, 1975, and thereafter - with respect to"family [health and welfare] benefits" defined within theirsupplementary contract, life insurance coverage whichPeterbiltwould provide, dental plan coverage, and pre-scription drug benefits.With particular reference to com-plainant's dental plan commitment, the draft contractcontained the following provision:Section 4. DENTAL PLAN. The Employer agrees topay for the term of this Agreement the sum of $12.00per month per employee, except that should the Boardof Trustees of the Automotive Industries Welfare Fundfind it necessary from an experience factor to increasethe premium in order to maintain the level of benefits,the Employer agrees to increase the premium paymentsupon notification by the Administrator of the Automo-tive IndustriesWelfare Fund, provided, however, thatthemaximum amount of premium shall not exceed$13.20 per month per eligible employee.By April 7 or 8, however, McMonagle had learned that theAutomotiveIndustrieswelfare fund would - some 5months thereafter- require employers, committed toprovide dental benefits, to remit significantly higher premi-um contributions. Though Respondent Unions' spokesmandid not personally communicate that information, which hehad received, directly to Bechtol, the latter was told aboutthe prospective premium raise, so he recalled, around May1.And sometime thereafter, on May 21 presumably,McMonagle and Bechtol conferred, by telephone, withregard to Respondent Unions' contention that their con-tractualconsensus,previously reached, required a deletionof Peterbilt's proposed contract language which purportedtodefine a maximum premium limitation for dentalbenefits.Within a followup letter dated May 29, Bechtol replied.He provided McMonagle with a chronological history -calculated to set forth complainant's view-with respect totheir negotiations pertaining to Respondent Unions' pro-posal on dental plan contribution ceilings. Bechtol's historyread as follows:1.On January 7, 1975 the Union presented theCompany with its written pre-contract proposals. Item58 was discussed by Les Moore. He indicated that inorder to provide Item 59 - "Add Orthodontic Care," itwould be necessary to eliminate the $13.20 ceiling. YourCommittee had estimated the monthly cost of $2.80 to$3.40 for orthodontic coverage.2.Our minutes of February 26 report Les Moore,Chairman of the Trustees of the Automotive IndustriesWelfare Fund, as saying "We do not anticipate anincrease in dental. Have not had one in the last 3 years."3.On February 27, we made a contract proposal totheUnion in which we agreed to maintain the presentlevel of dental benefits. This proposal was rejected bythe Union and its membership on March 16.4.We returned to negotiations on the afternoon ofMarch 17 (sic) and our review indicated that the Unionhad withdrawn Item 59; and therefore, because Item 58was never raised again, we presumed it was dropped.5.Bud Williams and I did not discuss any aspect ofthe dental plan during the March 18, 19 and 20 Sub-Committee meetings.6.On March 21, you and I prepared all the materialagreed to for mailing to the members with the FederalMediation and Conciliation cover letter and ballot. Youtold both the Union and the Company Committees thatyou had indicated to the membership on March 20 thatthey would have all contract language changes with theFederal Mediation ballot. The mailing did not includeany reference to dental nor did you or your Committeemake any reference to dental when you reviewed thewritten material prior to mailing it to the membership.7.On April 4, the Trustees of Automotive IndustriesWelfare Fund increased the dental contribution from$12.00 to $18.00 per month per eligible employeeeffective September 1, 1975. This action was takensubsequent to a dental study begun by the Administra-tor in mid-March.Basing his position on this chronological recapitulation,Bechtol contended that no consensual commitments hadbeen made to remove the $13.20 ceiling, or to permit futurecontribution rate increases without limit, for complainant'sdental plan coverage. He conceded Peterbilt's willingness toincrease dental plan premium payments, provided, how-ever, that complainant's maximum premium contributionshould not exceed $13.20 monthly, per eligible worker.On July 1, Peterbilt's personnel manager notified McMo-nagle that their draft contract, which had presumably beenprepared in conformity with Vice President Bechtol'sunderstanding regarding their disputed dental plan provi-sion, was ready for signature. However, within his July 14reply, directed to Bechtol personally, McMonagle reportedthat Respondent Unions' negotiators desired a conference,with a Federal conciliation commissioner present. Hereiterated their position, previously conveyed to complain-ant's representative, that Respondent Unions' spokesmen:...would either arbitrate the matter or return to thebargaining table, at which time all items subject tocollective bargaining would be open for that purpose.I MACHINISTSAUTOMOTIVETRADES-DISTRICT LODGE;NO. 190Peterbilt's_,principal negotiator was notified that Respon-dent Unions would not"under any circumstances" signcomplainant's draft contract,unless it totallyand complete-ly reflected the contractual consensus which they consid-ered the parties had reached during their=negotiations,subject to ratification. ---- 4.The currentstatus_ of dental. benefits for-Peterbilt-workersWhen their calendar year 1975 contract negotiationswith which we have been-concerned herein-began,complainant'sdental plan contribution rate totaled $12monthly per Newark plant-worker., Since September 1,1975,. however,the Automotive Industries welfare fund hasrequired contractually committed employers to proffermonthly contributions totaling $18per worker,- for dentalbenefits identical with those whose Peterbilt had previouslyprovided. Complainant has,, however,remitted dental planpremium contributions limited to $13.20 per coveredworker,monthly.The welfare fund-soMcMonagle'scredible,undenied testimony shows-has not acceptedPeterbilt's limited premium remittances.Dental benefitclaims,presented by complainant'sNewark plant workers,have been- "received"by their trust fund representatives;such claims have not,however,;been paid.C.Discussionsand Conclusions1.IssueThe duty to bargain collectively with an employer, whichSection 8(b)(3) 'of 'the statute imposes onlabororganiza-tions and"their representatives, compasses the duty toexecute a written contract incorporating any agreementreached,when requested.(Sec. `8(d);H. J. Heinz CompanyY.N.L.R.B.,311 US. 514, 526.)_ This much, presumably,Respondent Unions concede.Confronted with such a recognized-statutory require-ment,however,Respondent Unions contend that,whateverputative consensus-their'negotiators and complainant'sspokesmen may have reached,during their collective-bar-gaining contract negotiations,no "full and completeagreement"was achieved,sufficient to bring the statutoryrequirement into play.Substantially,Respondent Unions'counsel suggests that the seeming consensus which bothgroups of negotiators thought they had reached should beconsidered completely vitiated,now, since subsequentdiscussions and correspondence have revealed their failureto reach a determinative"meeting of the minds" withrespect to Peterbilt's contractual dental plan contributionrate commitment.Alternatively,Respondent Unions con-tend that,during their March 20 session;proposals whichnecessarily signified Peterbilt'scommitment to maintaincertain "Dental Plan"benefits for Newark plant workers,regardless of cost,were proffered; that a,geniune,consensuswas reached with respect thereto;that conceivable "am-biguities"regarding the precise scope of complainant'scontribution rate commitment,which developed,thereaf-ter,because the parties'contractual document- package,prepared March 21 for. submission to Respondent Unions'membership,failed to mention their "agreement"that a491previouslydefined-contribution rate ceiling'would -beremoved,resulted "solely"from conduct properly_charge-able to complainant's principal-,negotiator;and-that com-plainant's April 22 draft contract form,when proffered forsignature,did not "properly" -reflect-the consensus whichthe parties had previously reached regarding the-removal ofcomplainant's dental plan contribution ceiling during theirnegotiations.Relying on these defined"alternative"positions,Respon-dent Unions contend,herein,that their conceded refusal tosign Peterbilfs proffered April 22 contract draft should notbe- considered-a. refusal to bargain, statutorily proscribed;,they seek the present complaint's dismissal.General Counsel'srepresentative,however,,, contends,contrariwise,thatRespondent Unions'spokesmen andcomplainant'snegotiators,did, ' indeed,reach"full andcomplete agreement"with"respect'to the terms-of theircollective-bargaining contractthrough their March -20negotiations,Respondent Unions,-March 21 submissionwith respect to their previously negotiated and -proposedcontract changes,'and Respondent Unions' subsequentMarch 31 ratification procedures--but that their contrac-tual consensus compassed no "agreement"that Peterbilt'spreviously-de'fnied dental'plan contribution rate' ceilingwould be removed.Further,,-General Counsel challengesRespondent Unions'present contention that no determina-tive "meeting of the minds" can be found herein, becauseboth parties currently hold contradictory "good faith"beliefswith respect to whether they had really reached aconsensuswith regard to the removal of contractuallimitations on Peterbilt'sdental plan contribution rate.Assuming,arguendo,that there could have been some"mistake"or "misunderstanding" with respect thereto,General Counsel's` representative suggests,further; thatwhatever"misunderstanding the record may reveal derivedfrom McMonagle's mistaken belief regarding the natureand'"scope of Be`chtol'sMarch 20 proposals,solely; thatwhatever"ambiguity"there may,have been,lurking withinthe mutual"manifestationsofassent"which-these negotia-tors exchanged,derived,- -not from Bechtol's,but fromMcMonagle's contemporaneous statements and course ofconduct;and that Respondent -Unions should be consid-ered,therefore,bound by complainant's construction oftheir contractual consensus.2:ConclusionThe recordherein, consideredin totality,persuades - methat complainant's, profferedApril 22--contract draft -containing a ceiling limitation with respectto Peterbilt'sdental plan premium- correctlyreflects-a consensual"agreement" by whichRespondentUnions should beconsidered bound.Various considerations,which, have ledme tothisconclusion, should be noted.I -First:I- note that complainant's dental plan contributioncommitment,within the parties'prior contract, contained a$13.20 ceiling limitation.When their negotiations-directedtoward a new contractual consensus - began,RespondentUnions' spokesmenproposedthe ceilinglimitation's removal. Their proposal, however, was conced-edly paired with a further proposal for broadened dentalcare benefits.Specifically,Respondent Unions proposed a 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDremoval of complainant's dental plan contribution ceiling,coupledwith new "orthodontic care" coverage whichwould presumably cost Peterbilt between $3.50 and $4more,monthly. Bechtol's testimony, proffered withoutcontradiction, clearly warrants a determination - which Ihave made - that Respondent Painters' business represen-tative, Les Moore, described Respondent Unions' proposalfor the removal of complainant's contribution ceiling asrealistically "tied in" with their new "orthodontic care"proposal. (Since Peterbilt was, then, contributing $12monthly, per covered worker, for dental benefits, furthermonthly charges for orthodontic care within a $3.50-$4range,would clearly break the firm's previously defined$13.20 contribution rate limitation.)Respondent Unions, however, withdrew their "orthodon-tic care" request, during the February 19 session previouslynoted. Further,BusinessRepresentative Moore told Peter-bilt's principal negotiator, so the record shows, that, withrespect to complainant's dental plan coverage currently inforce,no contribution rate increase was then foreseen.Thus, when the parties met for their February 27 bargainingsession,theywere clearly cognizant of the fact thatRespondent Unions' spokesmen had originally requestednew "orthodontic care" benefits, plus a concurrent removalof the ceiling limitation previously placed on complainant'scontribution rate liability, but that Respondent Unions hadwithdrawn their orthodontic care proposal, coupling thatwithdrawal with a declaration that no dental care premium"increase" would be required.Necessarily, Bechtol's February 27 contract proposals -pursuanttowhich,interalra,complainant would becommitted to "maintain [the] present level of [dental]benefits" provided for Newark plant workers - must havebeen made within this context, even though he neglected tospecify,in haec verba,Peterbilt's willingness to continue $12monthly contributions, per covered worker, coupled with acommitment to pay larger premiums required to maintaintheir "present" dental benefit level, which would be subject,nevertheless, to a maximum $13.20 monthly contributionlimit.McMonagle never reminded Peterbilt's negotiator, how-ever, that his proposal to maintain whatever level of dentalcare benefits complainant was then providingmightsubse-quently require premium payments which would piercetheirprior contract's defined contribution rate ceiling.Under the circumstances, Bechtol could reasonably con-clude, within my view, that Respondent Unions' proposalcalking for the removal of Peterbilt's contribution rateceiling- though never specifically withdrawn - had been,sub silentio,relinquished or permitted to lapse, because theyconsidered it no longer necessary.Previously, within this decision, reference has been madetoMcMonagle's notation - within his working copy ofRespondent Unions' contract proposals - that there wouldbe "no sweat" with regard to proposal 58, "Remove ceilingon Employer contributions on dental."Respondent Unions'principal negotiator could not, however, recall precise-ly when this notation was made; he speculated merely thatithad probably been made when Bechtol presentedPeterbilt'sFebruary 27 proposals. If so, McMonagle'snotation, within my view, reflected nothing more than hispersonal, purely subjective interpretation regarding thenature,and necessarily "implied" scope, of Bechtol'sverbally proffered proposal; nothing within the presentrecord would warrant a determination that complainant'sprincipal negotiator had specifically conceded Peterbilt'swillingness to concur with Respondent Unions' demand.Mindful of McMonagle's lack of certainty, however, withregard to when his "no sweat" notation was made, I find,further, that it could possibly have been made on February26, whenBusinessRepresentative Moore reported that nodental plan contribution rate increase was, then, antici-pated. If so, McMonagle's comment, reasonably construed,could have been written merely to memorialize his person-al,unstated belief that Respondent Unions' proposal 58would no longer require a collectively bargained disposi-tion. Since the area director's working paper notation thencould, conceivably, support either one of two divergentconstructions,Respondent Unions' present contention,that it really memorialized Bechtol's express or necessarilyimplied concurrence with their ceiling removal proposal,must be rejected.Clearly, when Peterbilt's principal negotiator stated hiscompany's February 27 position, he never specificallyconceded complainant's willingness to remove the contrac-tual contribution rate ceiling for dental plan coverage,which had, theretofore, limited complainant's potentialpremium liability.And McMonagle's belief, professedwhile a witness herein, that Bechtol had done so, reflectsnothing more than his purely subjective conclusion thatcomplainant's willingness to "maintain the present level ofdental plan benefits" necessarily conveyed a commitmentthat such benefits would be maintained regardless of cost.When Bechtol restated verbally complainant's positionwith regard to dental plan coverage, during the parties'March 20 session, he merely recapitulated the firm'swillingness to "maintain" the level of benefits" whichNewark plant workers enjoyed; he said nothing, pro or con,with respect to Respondent Unions' 'ceiling removal pro-posal.While a witness, McMonagle testified that Bechtol'sslightly deviant March 20 phraseology conveyed complain-ant'swillingness to remove their prior contract's $13.20maximum contribution limit. However, his rationale, prof-fered to justify this conclusion, suggests a singularlyesoteric semantic distinction between Bechtol's February27 and March 20 formulations; I have not been persuaded.Within his brief, General Counsel's representative notesthat:This is the point of departure: Between the objective wordsand conductof theparties during negotiation[s ] andMcMonagle's totally unsubstantiated,subjective impres-sions.McMonagle testified as to, in his mind,the clear anddistinct difference between "maintaining the present levelof benefits"and "maintaining the level of benefits." Hestated that"maintaining the present level" meansmaintain-ing a dollarfigure,whereas "maintaining the level" meansmaintaining the proportionbetween the amount of the billand the amount that the fund pays for the employee-patient.Nothing that had transpired between the parties upto that point lends any credence to McMonagle's conten-tion that Bechtol had made a switch from"maintaining thepresent level"to "maintaining the level,"according to MACHINISTS AUTOMOTIVE TRADESDISTRICTLODGE NO.190493McMonagle's definition. McMonagle was unable to recallif anything was said to Bechtol about the difference in thetwo terms on March 19 and admitted that on March [20],therewas no discussion about the difference betweenmaintainingthe present level and maintaining a level.There was no discussion on either March 19 or March [20]about removing the $13.20 ceiling . . . . McMonagle wasunable to answer the question as to what Bechtol said ordid on March 19 to indicate that he had accepted[Respondent Unions'] definition of maintenance of level ofbenefits. (Quotation marks and emphasis supplied.)With matters in this posture, I conclude, consistently withGeneral Counsel's contention, that Peterbilt's finalMarch20 proposal, with respect to dental benefits, compassed nocommitmentsanctioningthe removal of that firm's previ-ously negotiated contribution rate ceiling. Further, nothingwithin Bechtol's statementsor course of conduct, within myview, could reasonably have given McMonagle cause tobelieve Peterbilt's principal negotiator had concurred, orwould concur with a dental plan proposal compassing afully "open-ended" contribution rate commitment.Second:The procedure which Bechtol and McMonaglefollowed, during their March 21 session, while preparingthedocumentary package which Respondent Unionswould submit for their membership's ratification, furtherbuttressesmy conclusion, noted. Both negotiators, so therecord shows, had, previously, considered numerous con-tractualprovisions.Those with respect to which theyreached consensus had been "signed off' with proper dates;they had been placed within a looseleaf binder whichwould, thereafter, become the source material for theirprospective contract. On March 21, Bechtol and McMona-gle "signedoff" further contractual provisions with respectto which consensus had been reached. Concurrently, so therecord shows, they were preparing a documentary packagefor submission to Respondent Unions' membership. Thatpackagewouldcompass:First,various "agreed-upon"contractual provisions which reflected changes from theircounterpart provisions within the parties' prior contract;second,new provisions which had been consensuallynegotiated;thirdcomplainant's proposed contractual pro-visions,which Repondent Unions' negotiators had notsanctioned,drafted, and proffered, nevertheless, for theirmembership's consideration.Respondent Unions' documentary package, when com-pleted, compassed a cover letter whichRespondent Paint-ers'businessrepresentative, LesMoore, had composed.Therein, recipients were notified that, enclosed, they wouldfind "all of the negotiated changes" looking toward theirprospective collective-bargainingcontract which the partieshad agreed to submit for their consideration. Further,McMonaglehad preparedcomments,with respect to eachof the 25-draft contractual provisions submitted; hiscommentsconcededly dealt with "contract changes" solely.No provision, concerned with dental care benefits, wasproffered formembership consideration.RespondentUnions contend, herein, that a change, with respect to theirprior contract's dental planprovision, had been negotiated.YetMcMonagle, when queried with respect to whyRespondent'sdocumentary package had contained noreference thereto, declared that complainant's commitmentto provide dental care coverage reflected no "new benefit"sinceNewark plant workers would get "the same olddental" benefits they previously received. The fact remains,however, that Respondent Unions had, initially, proposed achange; namely, the removal of Peterbilt's dental plancontribution ratelimitation.That proposed change had notbeen consensually negotiated; contractual language whichreflected the deletion of Peterbilt's contribution "cap" fromthe firm's dental plan commitment would not be presentedfor membership consideration.McMonagle's testimony, nevertheless, reflects a conces-sion that he never questioned this proposed change'somissionfromRespondentUnions' March 21 documentarypackage.Inote, in this connection, McMonagle's testimony that,within his working copy of the parties' prior contract, hestruck the contractual "Dental Plan" provision's provisowhich contained the $13.20 premium limitation. Respon-dent Machinists' area director testified that he struck theprovision dung the parties' March 21 session. Neverthe-less, though he testified that Bechtol and he were workingtogether "in close proximity" during theirMarch 21session,McMonagle proffered no witness chair claim thathe struck their prior contract's contribution "cap" languagewith Bechtol's knowledge or concurrence.The record herein, considered in totality, fully warrants aconclusion, within my view, that complainant's principalnegotiator and Respondent Unions' chief spokesman neveragreed to remove the $13.20 ceiling from their prospectivecontract's dental plan provision. Complainant's negotiatorswere, therefore, privileged to conclude that a dollarlimitation, with respect to their firm's dental plan contribu-tion rate liability, had been preserved.IfMcMonagle believed, mistakenly, that some consensuswith regard to the contribution ceiling's removal had beenreached, his belief, so I find, derived from purely subjectiveconsideration, for which Peterbilt's principal negotiatorcannot be held responsible.We are not confronted, herein, with a misunderstandingtraceable to some "ambiguity" generated during collective-bargaining negotiations,forwhichneither partycan beconsidered blameworthy, or with respect to whichbothpartiesmay reasonably be considered equally to blame.CompareOil,Chemical and Atomic Workers InternationalUnion,212 NLRB 98, 106-108 (1974). Though RespondentUnions and complainant currently profess different "un-derstandings" with respect to the nature and scope of theircontractualconsensus,particularly with reference to Com-plainant's dental plan commitments, the record warrants adetermination, within my view, that they did, indeed, reacha legally binding consensus. Whatever misunderstandingtheremay have been, with respect thereto, that misunder-standing was McMonagle's; Bechtol's conception of their"agreement" was, I find, objectively justified. Consistentlywith conventional principles of contract law, therefore, Ifind both parties herein bound by Bechtol's construction.Since Peterbilt and Respondent Unions reached consen-sus,within my view, regarding the terms of their prospec-tivecollective-bargaining contract,Respondent Unionswere obligated to sign the draft contract, proffered byPeterbilt'spersonnelmanager, which properly reflected 494DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir consensus. Their failure to do so constitutes an unfairlabor practice, which'Section 8(b)(3) of the-statute pro-scribes.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE -Respondent Unions' course of conduct, set forth insection III, above, since it occurred in connection with thebusiness operations of complainant herein, described insection I, above, has a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States; absent corrections, such conduct would leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDY,Since I have found that Respondent Unions did engagein and continue to engage in an unfair labor practice, I willrecommend that the designated labor organizations andtheir representatives cease and -desist therefrom, and take,certain affirmative action, including the posting of appro-priate notices, designed to effectuate the policies of the Act,as amended.Specifically,my determination has been that RespondentUnions improperly. refused to sign the document profferedon April 22nd in Complainant's behalf, reflective of theconsensuswhich their negotiators had reached with Peter-bilt's spokesman, during their collective-bargaining negoti-ations.Accordingly,my recommendation will be thatRespondent Unionssign,upon request, copies of the draftcontract which Complainant's representative had submit-ted on April 22, 1975, for their review, consideration andsignature.Upon these findings of fact and conclusions of law andthe entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, I issuethe following recommended:--ORDER'The Respondent Unions, Newark, California, theirofficers, agents, and representatives, shall:1.Cease and desist from refusing to bargain collectivelyin good faith with Peterbilt Motors Company, Division 'ofPaccar, Inc., on behalf of workers within the bargainingunit previously recognized by the parties as appropriate forcollective-bargaining purposes, by refusing` to sign thecontract draft submitted for signature by Peterbilt MotorsCompany's representative on April 22, 1975, or fromengagingin any like or related conduct in derogation of itsstatutory duty to bargain.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act, as amended:(a)Upon request, bargain collectively with PeterbiltMotors Signed Company, Division of Paccar, Inc., as theexclusive representative of that Company's employees,within the bargaining unit previously recognized by theparties as appropriate for collective-bargaining purposes,and embodyanyunderstanding reached in a signedagreement.(b) - If requested by Peterbilt Motors Company, or its,designated representative, execute the draft contract sub-mitted on April 22, 1975, for signature by its representative.(c) Post at their business offices and meeting'halls, copiesof the attached notice marked "Appendix."2 Copies of thenotice, to be furnished by the Regional Director for Region20,-shall, after being duly signed by official representatives,of Respondent Unions, be posted immediately upon receiptthereof, And be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted.` Reasonablesteps shall be taken by Respondent Unions to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Furnish to the Regional, Director for Region 20 signedcopies of the attached notice for posting, should PeterbiltMotors Company be willing, within its Newark plant, inplaces where notices to employees are customarily posted.The notice shall be maintained at such places for a periodof 60,consecutive days thereafter. Copies of said noticeshall,` afterbeingduly signed. by Respondent Unions'official representatives as provided above, be forthwithreturned to the Regional Director for such posting.(e)Notify the Regional Director `for -- Region 20, inwriting, within 20 days from the date of this Order, what-steps the Respondent, Unions have taken to -complyherewith.i In the event no exceptions are filed-as providedby Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for allpurposes.2 In the event "that the Board's Order is enforced by a Judgment of aUnited States Court: of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."-APPENDIXNOTICETO ALL MEMBERS AND ALL EMPLOYEES OFPETERBILT MOTORS COMPANYPOSTED BY ORDER OF THE NATIONAL' LABORRELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we violated the law by committing anunfair labor practice. In order to remedy such conduct, weare being required to post this notice.'We intend to complywith thisrequirementand to abide by the followingcommitments.WE WILL NOT refuse to bargain collectively in goodfaith with PeterbiltMotors Company as the exclusiverepresentative of their Newark, California, plant work-ers,within a unit previously recognized as-appropriatefor collective-bargaining -purposes, by refusing to signthe written collective-bargaining contract submitted toour representatives for signature on'April 22, 1975. MACHINISTS AUTOMOTIVE TRADES DISTRICT LODGE NO. 190WE WILL NOT, further,engage inany like or relatedconduct, in derogation of our statutory duty to bargain,provided we remain the statutory representative of theemployees within the bargaining unit designated.WE WILL, if required by Peterbilt Motors Company,execute the draft contract submitted for signature byour representatives on April 22, 1975.MACHINISTS AUTOMOTIVETRADES DISTRICT LODGENo. 190 OF NORTHERNCALIFORNIA, INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACE WORKERS495AUTO AND SHIP PAINTERSUNION LOCAL No. 1176,PAINTERSAND ALLIEDTRADESSHEET METAL PRODUCTIONWORKERSLOCAL No. 355,SHEET METAL WORKERSINTERNATIONALASSOCIATIONTEAMSTERS AUTOMOTIVEEMPLOYEES LOCAL No. 78,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA